 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11 JONATHAN GRIGSBY,                                Case No. 1:17-cv-01384-DAD-JLT (PC)

12                  Plaintiff,                      FINDINGS AND RECOMMENDATIONS TO
                                                    ALLOW PLAINTIFF TO PROCEED ONLY
13          v.                                      ON A FIRST AMENDMENT RETALIATION
14 C. PFEIFFER, et al.,                             CLAIM AGAINST DEFENDANT
                                                    HERNANDEZ
15                  Defendants.
                                                    (Doc. 34)
16
                                                    FOURTEEN-DAY DEADLINE
17

18          On May 28, 2019, Plaintiff’s first amended complaint was screened and found to state a
19 retaliation claim against M. Hernandez. (Doc. 33.) Plaintiff was then directed to file a response

20 indicating whether he wanted to file a second amended complaint, to stand on his pleading as

21 screened, or to dismiss this action. Plaintiff has now filed a document titled “Amended

22 Complaint and Demand for Jury Trial.” (Doc. 33.) On examination, it appears that Plaintiff is

23 reasserting the same claims previously found not to be cognizable against the same defendants.

24 Accordingly, the Court construes this filing as a notice of Plaintiff’s intent to stand on his first

25 amended complaint.

26          The Court therefore RECOMMENDS that this action proceed only on a First
27 Amendment retaliation claim against M. Hernandez. All other claims and defendants should be

28 dismissed.

                                                      1
 1           These Findings and Recommendations will be submitted to the United States District
 2 Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

 3 fourteen days after being served with these Findings and Recommendations, the parties may file

 4 written objections with the Court. The document should be captioned “Objections to Magistrate

 5 Judge’s Findings and Recommendations.” The parties are advised that failure to file objections

 6 within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler,

 7 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir.

 8 1991)).

 9
     IT IS SO ORDERED.
10

11     Dated:    July 11, 2019                             /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
